Per Curiam,
The decision of the common pleas that the ordinance in question is void, in which we all concur, involves these conclusions: first, that the power of a city to regulate and fix fares to be charged by street passenger railway companies operating cars within its limits, must be delegated by the legislature or be held not to exist; second, that such power is not embraced within the power to enact ordinances for the maintenance of the good government and welfare of the city and its trade, commerce and manufactures; and, third, that the words “to fix the rates and prices for the transportation of persons and property from one part of the city to another,,” with which clause XXIV, sec. 3, art. XIX, of the Act of March 7, 1901, P. L. 20, *484concludes, are to be read in connection with the first part of the sentence in which they occur, and, being thus construed, are restricted in their operation to the particular classes of vehicles therein mentioned, and, therefore, do not confer the power to fix and regulate the fares to be charged by street passenger railway companies. The only one of these conclusions that is seriously disputed is the last, but we think it is well supported by the reasoning of the opinion of Judge Frazer and the established rules of construction therein referred to. As pointed out in his opinion, it is in entire harmony with the cases which hold that a municipality, in granting to a street railway company the privilege of using streets, may impose reasonable conditions under which the right may be enjoyed, e. g., as to the rate of fares to be charged. This case does not involve the principle upon which such cases rest. Nor do we deem it necessary to discuss or express an opinion upon the other objections urged by appellee’s counsel against the validity of the ordinance. We rest our decision upon the grounds taken by the common pleas, as expressed in its opinion.
The judgment is affirmed.